Allen, J.
The word “ complaint,” as used in the statutes of this Commonwealth in reference to criminal offences, sometimes means the formal written charge of crime to which the accused person is to answer, and sometimes it means the oral charge which may be made to a proper magistrate or court, and which is to be reduced to writing by the magistrate or court. It is used in the latter sense in Pub. Sts. c. 207, § 25. The officer may make the arrest without a warrant, and, after the person arrested is so far recovered from his intoxication as to render it proper to carry him before a court or trial justice, the officer is to make a complaint against him for the crime of drunkenness. By Pub. Sts. c. 212, § 15, “ Upon complaint made to any such magistrate that a criminal offence has been committed, he shall examine on oath the complainant and any witnesses produced by him, shall reduce the complaint to writing,” etc. A similar use of the word “ complaint,” as signifying merely an oral charge, which is to be reduced to writing by the magistrate or court, is found in *558Pub. Sts. c. 211, § 2, and also in c. 89, § 18. It was not necessary for the defendant to make his complaint in writing, and the plaintiff’s request for instructions was properly refused. Conant v. Burnham, 133 Mass. 503. Smith v. Hayden, 6 Cush. 111.

Exceptions overruled.